1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
     RUAN ROSS,                        )         NO. CV 18-8164-JVS (KS)
11                                     )
                      Petitioner,
12                                     )
             v.                        )         ORDER ACCEPTING FINDINGS AND
13                                     )         RECOMMENDATIONS OF UNITED
14   RONALD DAVIS, Warden,             )         STATES MAGISTRATE JUDGE
                                       )
15                    Respondent.      )
16   _________________________________ )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19   Corpus (“Petition”), all of the records herein, and the Report and Recommendation of United
20   States Magistrate Judge (“Report”). The time for filing Objections to the Report has passed,
21   and no Objections have been filed with the Court. Having completed its review, the Court
22   accepts the findings and recommendations set forth in the Report. Accordingly, IT IS
23
24
25
26
27
28
1    ORDERED that: (1) the Petition is DENIED; and (2) Judgment shall be entered dismissing
2    this action with prejudice.
3
4
5
6    DATED: October 24, 2019                          ________________________________
7                                                              JAMES V. SELNA
                                                      UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
